Name: Commission Regulation (EEC) No 3401/85 of 2 December 1985 amending Regulation (EEC) No 3601/82 on the communication by Member States to the Commission of data relating to imports and exports of certain agricultural products
 Type: Regulation
 Subject Matter: economic analysis;  trade
 Date Published: nan

 3 . 12. 85 Official Journal of the European Communities No L 322/ 13 COMMISSION REGULATION (EEC) No 3401/85 of 2 December 1985 amending Regulation (EEC) No 3601/82 on the communication by Member States to the Commission of data relating to imports and exports of certain agri ­ cultural products HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3601 /82 is hereby amended as follows : (a) In Article 1 (5) (c) the following sentence is added : 'However, in respect of products classified under subheadings 01.05 A and 04.05 A I of the Common Customs Tariff and mentioned under "III . Eggs and Poultry" in Annex I, supplementary units shall be shown per 1 000 items.' ; (b) In Annex I , point XIV. Fruit and Vegetables, references to products under subheadings ex 08.03 and ex 20.05 of the Common Customs Tariff are deleted ; (c) Annex III, the headings of columns 5, 8 , 11 and 14 are amended to read 'Unit value per 100 kg / 1 000 items (6)\ THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1018/84 (2), and in particular Article 24 thereof, and the corresponding provisions of the other Regulations in the common organization of the market in agricultural products, Whereas Commission Regulation (EEC) No 3601 /82 (3), as last amended by Regulation (EEC) No 3481 /84 (4), provides for the communication by Member States to the Commission of data relating to imports and exports of certain agricultural products ; Whereas for certain products in the eggs and poultry sector the data needs to be communicated by the Member States in a uniform manner ; Whereas for certain products in the processed fruit and vegetables sector the data relating to imports and exports is no longer required ; Whereas the measures provided for in this Regulation are in accordance with the opinions of all the relevant Management Committees, Article 2 This Regulation shall enter into force on 1 January 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 2 December 1985 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . O OJ No L 107, 19 . 4. 1984, p. 1 . (3) OJ No L 376, 31 . 12 . 1982, p. 11 . (4) OJ No L 326, 13 . 12 . 1984, p. 15 .